                        Case 18-16659-LMI         Doc 97       Filed 04/16/19    Page 1 of 8




        ORDERED in the Southern District of Florida on April 16, 2019.




                                                               Laurel M. Isicoff
                                                               Chief United States Bankruptcy Judge
_____________________________________________________________________________
                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION
                                          www.flsb.uscourts.gov

        In re:

           YURI LYUBARSKY and                              Case No: 18-16659-LMI
           OLGA LYUBARSKY                                  Chapter 7

             Debtors.
        ____________________________________/

                        ORDER SPECIALLY SETTING EVIDENTIARY HEARING

                 The Court having determined that it is appropriate to set the Debtors’ Motion For

        Sanctions Pursuant to 11 USC § 362(k) Automatic Stay Violation Against Vertonix [ECF No.

        81] (the “Motion”) for an evidentiary hearing and to schedule deadlines in order to expedite and

        facilitate such hearing upon this matter, it is hereby,

                 ORDERED AND ADJUDGED as follows:

                 1.    The Motion For Sanctions Pursuant to 11 USC § 362(k) Automatic Stay Violation

        Against Vertonix has been scheduled for Final Evidentiary Hearing on September 16 – 17, 2019,

        at 9:30 a.m. at the C. Clyde Atkins Building, United States Bankruptcy Court, 301 North Miami


                                                           1
               Case 18-16659-LMI         Doc 97       Filed 04/16/19   Page 2 of 8



Avenue, Courtroom 8, Miami, Florida. No continuances will be granted for any reason on this

matter absent compelling, unforeseen circumstances.

       2.      No later than fourteen (14) days from the date of this order, the parties shall

submit supplemental briefs. Debtor shall submit a supplemental brief to clarify under which

rule(s) it seeks sanctions against creditor Vertonix Limited (“Vertonix”) and attorney Eric Rayz.

Vertonix and Eric Rayz shall submit a supplemental brief on the issue of whether Vertonix

violated the automatic stay. Each party shall have seven (7) days to respond to the supplemental

briefs and only on the issues raised by the supplemental briefs.

       3.      All discovery shall be completed no later than September 2, 2019. All expert

reports shall be exchanged no later than the conclusion of discovery, unless the parties agree

otherwise.

       4.      The time for responding to interrogatories, requests for admission or requests for

production is shortened to fourteen (14) days from service of the discovery.

       5.      The parties shall meet and confer no later than seven (7) days prior to the hearing

and prepare a written stipulation substantially in the form of Local Form 63(c) setting forth the

following (a) undisputed facts; (b) disputed facts to be litigated; and (c) issues of law to be

litigated. The stipulation is to be signed by the attorneys for all parties. The fully executed joint

stipulation must be filed no later than one business day prior to the hearing. The Court will not

accept unilateral statements and will sua sponte strike any such submission. The failure of any

party to cooperate in the preparation of the joint stipulation may result in sanctions. This

paragraph does not apply if any party is self-represented.

       6.      On or before noon on September 5, 2019, each side shall deliver to the opposing

party (BUT DO NOT DELIVER TO CHAMBERS OR FILE) a set of pre-marked exhibits

                                                  2
                Case 18-16659-LMI         Doc 97       Filed 04/16/19   Page 3 of 8



intended to be offered as evidence at the evidentiary hearing. The exhibits shall be bound in one

or more notebooks, with tabs marking each exhibit, with the exhibit list CONFORMING TO

LOCAL FORM 49 (see attached). Absent compelling circumstances, the Court will not

consider exhibits or the testimony of any witnesses not listed on a timely witness list or

Exhibit List.

       7.       No later than seven (7) days prior to the hearing, each side shall file and deliver

any objection to the admissibility of any proposed exhibit. The objection must: (i) identify the

exhibit; (ii) state the grounds for the objection; and (iii) provide citations to authority in support

of the objection. An objection not so made – except for an objection under Federal Rule of

Evidence 402 or 402 – is waived unless excused by the Court for good cause

       8.       On or before noon on September 11, 2019, each side shall submit to chambers by

e-mail at LMI_chambers@flsb.uscourts.gov and opposing counsel by fax or e-mail, the

following:

                (a)    The exhibit list conforming to local form 49, identifying each exhibit

including deposition transcripts, intended to be offered as evidence at the hearing. The actual

exhibits should not be attached to the Court’s email. Movants and/or Plaintiffs shall mark their

exhibits numerically. Respondents and/or Defendants shall mark their exhibits alphabetically;

                (b)    A witness list that includes a brief statement summarizing the testimony

each witness is expected to present;

                (c)    Any written opening statement the party wishes the Court to read before

the hearing begins. Oral opening statements will normally not be permitted.

                (d)    Self-represented parties may bring a hard copy of these documents to

chambers if they do not have access to email.

                                                   3
                Case 18-16659-LMI         Doc 97       Filed 04/16/19   Page 4 of 8



         9.    The parties are directed to bring a copy of exhibits on a searchable hard drive

which hard drive should be delivered to the Court at least one full business day prior to the

hearing. Parties interested in using the courtroom electronic display system should contact the

Courtroom Deputy at least two business days prior to the hearing to arrange for assistance from

the Court’s IT staff.

         10.   At each party’s option, except in a contested matter where a party is self-

represented, the direct testimony of any witness, except an adverse, hostile, or rebuttal witness,

may be presented by sworn declaration consisting of a succinct written statement of the direct

testimony that the witness would be prepared to give if questions were propounded in the usual

fashion at the hearing. If a party offers a sworn declaration in lieu of direct testimony:

               (a)      The statement shall substantially conform to Local Form 63B and shall be

signed by the declarant under penalty of perjury.

               (b)      Each statement of fact shall be separate, shall be sequentially numbered,

and shall contain only facts that are relevant and material to the contested issue before the Court,

avoiding redundancies, hearsay, and other obviously objectionable statements;

               (c)      The statement may be referenced as the witness’ “sworn declaration of

fact;”

               (d)      The original sworn declaration of fact shall be marked as a proposed

exhibit and filed and delivered as otherwise required by this Order;

               (e)      Objections to any portion of a sworn declaration of fact may be raised at

the time the sworn declaration of fact is offered to the Court. The witness shall then be sworn in

and asked if the sworn declaration of fact correctly reflects the testimony that would be given if

the witness was asked the appropriate questions. Opposing counsel may then cross-examine the

                                                   4
               Case 18-16659-LMI         Doc 97       Filed 04/16/19    Page 5 of 8



witness. At the conclusion of cross-examination, the party whose witness is on the stand may

conduct redirect examination in the usual manner; and

               (f)     The Court may require that direct testimony be provided in the usual

manner during the hearing even if a sworn declaration of fact is offered.

        11.    On the day of trial the parties shall, in addition to the original exhibit binder for

the Court, also bring an exhibit binder for the law clerk and one exhibit binder for the witness

box.

        12.    COMPLIANCE WITH FEDERAL JUDICIARY PRIVACY POLICY. All

papers, including exhibits, submitted to the court must comply with the federal judiciary privacy

policy as referenced under Local Rule 5005-1(A)(2).

        13.    If the contested matter is settled, the parties shall submit to the court a stipulation

approved by all parties and a motion for approval of the same prior to the date of the evidentiary

hearing. If a stipulation and motion are not submitted to the court, all parties shall be prepared to

proceed with the evidentiary hearing. The contested matter will not be reset for hearing if the

parties fail to consummate the settlement. In such event, the Court will consider only a motion

to enforce the settlement, unless the sole reason the settlement is not consummated is that the

Court did not approve the settlement, in which case the matter will be reset for hearing at a later

date.

        14.    SANCTIONS. Failure to appear at the evidentiary hearing or to comply with any

provision of this order may result in appropriate sanctions, including the award of attorneys’

fees, striking of papers, exclusion of exhibits or witnesses, or the granting or denial of the

Motion.



                                                  5
                Case 18-16659-LMI        Doc 97       Filed 04/16/19   Page 6 of 8



       15.      Continuances of the evidentiary hearing or any deadlines set forth in this order

must be requested by written motion. Any request for continuance or amendment to this order

shall set forth the status of discovery and shall state the reasons why the party or parties seek a

continuance.

       16.      At the conclusion of the hearing the Court, in lieu of final argument, may request

that each party submit a proposed Memorandum Opinion incorporating findings of fact and

conclusions of law in hard copy to chambers.

       17.      ALL REQUIRED DOCUMENTS MUST BE FILED AND EXCHANGED

IN ACCORDANCE WITH THE DEADLINES SET FORTH IN THIS ORDER UNLESS

PRIOR TO THE DEADLINE THE PARTIES HAVE UPLOADED AN AGREED ORDER

RESOLVING THE MATTER AND HAVE NOTIFIED THE COURTROOM DEPUTY

THAT THE MATTER IS SETTLED. IF AN AGREED ORDER IS NOT DELIVERED,

ALL COUNSEL SHOULD BE PREPARED TO GO FORWARD WITH THIS HEARING.

                                               ###
Copies furnished to:

        Attorney Plechac-Diaz shall serve a conformed copy of this order upon all interested
parties and shall file a Certificate of Service with the Clerk of the Court.




(Rev. 3-2018)




                                                  6
                        Case 18-16659-LMI         Doc 97       Filed 04/16/19      Page 7 of 8




                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                                 www.flsb.uscourts.gov

In re:                                                          Case No.
                                                                Chapter


                                     /


         Plaintiff                                              Adv. No.

            vs.


         Defendant
                                     /

                                             EXHIBIT REGISTER

Exhibits Submitted on behalf of:

[   ] Plaintiff         [   ] Defendant      [     ] Debtor              [   ] Other

Date of Hearing/Trial:

Type of Hearing/Trial:

SUBMITTED BY:




                     (Tel.)


Exhibit Number/Letter          Description             Admitted          Refused       Not Introduced




                                                           7
                        Case 18-16659-LMI     Doc 97   Filed 04/16/19    Page 8 of 8


Exhibit Register Continuation Page

Exhibit Number/Letter                Description        Admitted        Refused        Not Introduced




LF-49 (rev. 12/01/09)
